Title: Thomas Jefferson to Caesar A. Rodney, 7 October 1818
From: Jefferson, Thomas
To: Rodney, Caesar Augustus


          
            Monticello
Oct. 7. 18.
          
          A long absence from home, my dear friend, and long indisposition since my return, must apologise for this late and short acknolegement of your favor of Aug. 8. I am on the recovery, but not yet able to set up to write but in pain. I can therefore only return you thanks for the communications of your letter, which strengthen my hopes that our Southern brethren may be able to do as we have done. my wishes could not be strengthened, and you have lessened my doubts whether they can so far shake off the shackles of the priesthood as to give fair play to their own common sense. this is all that is necessary to make them equal to self government. your letter was the more welcome as I the lying of the newspapers backwards & forwards have produced in me the habit of passing over unread every thing they pretend to give as to S. America, thinking absolute ignorance preferable to error. I must here conclude with assurances of my constant & affectionate friendship & respect.
          
            Th: Jefferson
          
        